Opinion by
Rice, P. J.,
This case differs from the case in which the Pennsylvania Fire Insurance Company was garnishee, in that the latter is a Pennsylvania corporation doing business in Maryland, as it was duly authorized to do, while the garnishee in the present case is a Minnesota corporation which complied with the registration laws of this state and of Maryland, and was doing business in both states. The question is not whether under our laws a debt due from such a corporation to a nonresident of this state is subject to foreign attachment, nor does a decision of that question in the affirmative necessarily involve a decision that, under the facts agreed upon in the case stated, the attaching creditor is entitled to the fund in controversy as against an assignment for the benefit of creditors made in Maryland, the domicil of the defendant, before the issuing of the attachment, and valid under the laws of that state. We cannot say that the two cases differ in principle, but if there be any difference the right of the trustee under the assignment to the fund is clearer in this case than in the other.
The judgment of the court below on the case stated is affirmed.